SLR:SDE:KMA; 2018V00809

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

TY CLEVENGER,

                                      Plaintiff,                     Civil Action No. 18-CV-1568
         -against –
                                                                     (Bloom, M.J.)
U.S. DEPARTMENT OF JUSTICE,
FEDERAL BUREAU OF INVESTIGATION,
and NATIONAL SECURITY AGENCY,

                                      Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X




                                 DEFENDANTS’ OPPOSITION TO
                           PLAINTIFF’S MOTION FOR RECONSIDERATION




                                                                     RICHARD P. DONOGHUE
                                                                     UNITED STATES ATTORNEY
                                                                     Eastern District of New York
                                                                     271-A Cadman Plaza East, 7th Floor
                                                                     Brooklyn, New York 11201
                                                                     May 21, 2020




KATHLEEN A. MAHONEY
Assistant U.S. Attorney
       (Of Counsel)
                              PRELIMINARY STATEMENT

        Defendants Department of Justice (“DOJ”), Federal Bureau of Investigation (“FBI”),

and National Security Agency (“NSA”) respectfully submit this opposition to Plaintiff’s

motion for reconsideration pursuant to Rule 59 of the Federal Rules of Civil Procedure (Dkt.

#60).1 In his motion, Plaintiff Ty Clevenger (“Plaintiff”), an attorney appearing pro se, asks

the Court to reconsider its Memorandum & Order dated April 3, 2020 (Dkt. #58) (“Order”),2

which granted Defendants’ motion for summary judgment and denied Plaintiff’s motion for

partial summary judgment in this action pursuant to the Freedom of Information Act (“FOIA”),

5 U.S.C. § 552. The Order found that Defendants had properly responded to Plaintiff’s FOIA

requests to multiple DOJ components (including the FBI) and the NSA. Therefore, Plaintiff

was not entitled to any relief under the FOIA.

        Plaintiff now “moves the Court to reconsider the Order, particularly pages 15-19, in

light of Ms. Sines’s testimony.” Dkt. #60. Despite this broad language, Plaintiff’s arguments

concern only the dismissal of his claim relating to the FBI’s September 17, 2017 response to

his request for records relating to Seth Conrad Rich. See id. As discussed below, Plaintiff fails

to demonstrate that reconsideration is necessary to correct a clear error of law or to prevent

manifest injustice. Therefore, Plaintiff’s motion must be denied.


1Defendants note that Plaintiff’s motion, which comprises a document entitled “Motion for
Reconsideration” (Dkt. #60) and two exhibits (Dkt. #60-1 and 60-2) does not comply with the
Local Rules of the United States District Courts for the Southern and Eastern Districts of New
York. Local Civil Rule 7.1(a) provides that “all motions shall include the following motion
papers: (1) A notice of motion, . . . ; (2) A memorandum of law, setting forth the cases and
other authorities relied upon in support of the motion, . . . ; and (3) Supporting affidavits and
exhibits thereto containing any factual information and portions of the record necessary for the
decision of the motion.”
2   reported at 2020 WL 1846565.
                                                 1
                         RELEVANT PROCEDURAL HISTORY

       In a letter dated September 1, 2017, addressed to the FBI and other DOJ components,

Plaintiff requested, pursuant to the FOIA, all records and correspondence pertaining to Seth

Conrad Rich, who was murdered in the District of Columbia on or about July 10, 2016,

including but not limited to any records or correspondence resulting from any investigation of

his murder (“the Rich request”). Defendants’ Statement Pursuant to Local Civil Rule 56.1

(Dkt. #33-1) (“Defs. 56.1”) ¶ 22; Declaration of David M. Hardy dated October 3, 2018

(“Hardy Declaration”) (Dkt. #16-1) ¶ 5 and Ex. A; see First Amended Complaint (Dkt. #9)

(“FAC”) ¶ 9.3

       Prior to providing the FBI’s September 19, 2017 response, the FBI Record/Information

Dissemination Section (“RIDS”) searched to locate responsive records. The RIDS queried the FBI

Central Records System (“CRS”), the extensive recordkeeping system in which the FBI indexes

for future retrieval information about individuals, organizations, events, and other subjects of

investigative interest.4 Defs. 56.1 ¶ 23; Hardy Decl. ¶¶ 19-21, 25. The CRS is the principal

records system utilized by the FBI to locate information responsive to most FOIA/Privacy Act

requests, and where records responsive to Plaintiff’s request were most likely to be found.

Defs. 56.1 ¶ 25; Hardy Decl. ¶¶ 21, 25. The RIDS queried the CRS using a three-way search for




3 Information about Plaintiff’s other FOIA requests that were the subject of Defendants’
motion for summary judgment, but are not discussed in Plaintiff’s motion for reconsideration,
is set forth in Defendants’ undisputed Local Rule 56.1 Statement.
4   The CRS contains investigative, intelligence, personnel, applicant, administrative, and
general files compiled and maintained by the entire FBI organization in the course of fulfilling
its integrated missions and functions as a law enforcement, counterterrorism, and intelligence
agency. Defs. 56.1 ¶ 24; Hardy Decl. ¶ 11. The CRS encompasses the records of FBI
Headquarters, FBI Field Offices, and FBI Legal Attaché Offices worldwide. Id.
                                               2
“Seth Conrad Rich” (Seth Rich; Rich, Seth; and Seth Conrad Rich). Defs. 56.1 ¶ 30-31; Hardy

Decl. ¶¶ 19-20 and n.5. These CRS searches did not identify any main or reference file records

responsive to Plaintiff’s request. Id. These CRS searches also did not locate any responsive

Computer Analysis and Response Team (“CART”) records. Defs. 56.1 ¶ 32; Hardy Decl. n.6.

       The FBI’s September 19, 2017 response informed Plaintiff that the FBI had searched

the CRS and no responsive records were located. Defs. 56.1 ¶ 34; Hardy Decl. ¶ 6 and Ex. B;

see FAC ¶ 11. The FBI invited Plaintiff to submit additional information pertaining to the

subject. Hardy Decl. ¶ 6 and Ex. B. Instead, on September 30, 2017, Plaintiff filed an

administrative appeal with the DOJ Office of Information Policy (“OIP”). Defs. 56.1 ¶ 35;

Hardy Decl. ¶ 7 and Ex. C; see FAC ¶ 12. The OIP affirmed the FBI’s determination by letter

dated November 9, 2017. Defs. 56.1 ¶ 35; Hardy Decl. ¶ 9 and Ex. E; see FAC ¶ 12.

       On March 14, 2018, Plaintiff filed this action to challenge the FBI’s response to the

Rich request and Defendants’ responses or lack of response to other FOIA requests. See Dkt.

#1. On April 4, prior to Defendants answering the Complaint, the RIDS confirmed that the FBI

Washington, D.C. Field Office (“WFO”) had not assisted the District of Columbia

Metropolitan Police Department (“MPD”), provided investigative or technical assistance

(including CART assistance), or otherwise opened an FBI investigation into Rich’s murder.

Defs. 56.1 ¶ 36; Hardy Decl. ¶ 23; see Second Declaration of David M. Hardy (Dkt. #37)

(“Second Hardy Decl.”) n.9. The RIDS had previously contacted the WFO in June 2017

(several months before Plaintiff submitted the Rich request), in conjunction with another

requester’s FOIA request for records concerning Rich’s murder in 2016, and the WFO advised

that it had not opened an investigation into Rich’s murder and that the MPD had declined its



                                              3
offer to assist in their investigation.. Defs. 56.1 ¶ 33; Hardy Decl. ¶ 22; see Second Hardy Decl.

n.9.

       Defendants filed their answer on May 16, 2018. Dkt. #7. Twenty-one days later (June

16), Plaintiff filed his FAC. Defendants filed their answer to the FAC on July 11. Dkt. #13. As

of July 17, when the Court conducted an initial conference, Defendants were still processing

some of the FOIA requests. See Dkt. #15.

       During a telephonic status conference with the Court on August 23, 2018, Plaintiff

disputed the FBI’s “no records” response to the Rich request, insisting that the FBI was

involved in the investigation of Rich’s death. See Dkt. #16 at 6. The Court directed the FBI to

provide a declaration setting forth information about its search efforts. See id. On October 9,

Defendants filed a status report (Dkt. #16), which enclosed the Hardy Declaration describing

the FBI’s search efforts with respect to the Rich request (Dkt. #16-1).

       As of December 12, 2018, Defendants had provided full responses to all of Plaintiff’s

FOIA requests. See Dkt. #18 at 2; Dkt. #33-1 ¶ 47. On December 21, Plaintiff and Defendants’

counsel met and conferred to identify the responses that Plaintiff was still challenging and to

narrow the issues for motion practice. See Dkt. #14 at 1.

       On January 18, 2019, the parties consented to jurisdiction by the Magistrate Judge. Dkt.

#20; see Dkt. #23. By letter dated January 22, 2019, Defendants requested a pre-motion

conference for their contemplated motion for summary judgment with respect to the remaining

claims. The Court determined that a conference was not necessary and established a briefing

schedule, which subsequently was extended several times. During this period, the parties

further narrowed the disputes to be briefed. However, Plaintiff continued to contest the FBI’s

response to the Rich request.
                                                4
       Defendants served their motion for summary judgment on July 29, 2019. See Dkt. #26.

On September 17, Plaintiff filed his combined opposition and motion for partial summary

judgment styled as “Motion to Enjoin Compliance or Permit Discovery.” Dkt. #32. Plaintiff’s

response addressed only two of the FOIA responses (both by the FBI), including the Rich

request, and did not mention any of the other responses that he had been continuing to dispute.

See Dkt. #32 at 2-5; see also Dkt. #41 n.1. On October 1, Defendants served their reply and

filed their fully briefed motion and opposition to Plaintiff’s motion to enjoin compliance or

permit discovery. Dkt. #33-#42; see also Dkt. #16-1.

       On October 8, 2019, Plaintiff filed two documents, both concerning only the FBI’s

response to the Rich request: Plaintiff’s Motion to Accept Supplemental Evidence and

Plaintiff’s Motion to Permit Discovery (Dkt. #44); and Plaintiff’s Reply in Support of Motion

to Enjoin Compliance or Permit Discovery (Dkt. #45), which asked the Court to take judicial

notice of information being proffered in Dkt. #44. Defendants opposed the motions. Dkt. #46.

During a telephonic conference on October 18, the Court denied Plaintiff’s motion (Dkt. #44),

concluding that Plaintiff’s proffers did not rise to the level of bad faith required to justify the

discovery that he was seeking. See Order (docket entry dated 10/18/19).

       On October 30, 2019, Plaintiff filed a motion to stay this action. Dkt. #48. Defendants

did not oppose the stay, but did oppose Plaintiff’s request that the Court take judicial notice of

several internet postings and a filing in an unrelated criminal proceeding. Dkt. #49.

       On January 27, 2020, Plaintiff filed a “Notice” in which he stated that he was “giving

notice” to the Court that he sent a letter to several DOJ officials “regarding a possible fraud on

this Court” by the FBI employee who provided declarations in support of Defendants’ motion

for summary judgment (i.e., David Hardy). Dkt. #51. Exhibit 1 to the “Notice” was the letter,
                                                5
which is dated January 27, 2020. Dkt. #51-1. Defendants filed a response on January 29. Dkt.

#52. On February 3, Plaintiff filed a combined motion requesting an evidentiary hearing and

asking the Court to order the FBI to produce unredacted copies of certain emails released by

the FBI to another FOIA requester (Judicial Watch) in response to a FOIA request unrelated

to Rich (“the Judicial Watch email chain”) for in camera review. Dkt. #53. Defendants filed

their opposition on February 10. Dkt. #55. On February 12, the Court held a telephonic

conference and denied Plaintiff’s motion to stay (Dkt. #48) and his motions for an evidentiary

hearing and in camera review of the Judicial Watch email chain (Dkt. #53). See Order (docket

entry dated 2/12/20).

       On March 29, 2020, Plaintiff filed a document captioned “Notice” in which he stated

that he had deposed former Assistant U.S. Attorney Deborah Sines on March 20, 2020, and

made representations about Ms. Sines’ testimony. Dkt. #57. Plaintiff represented that “[A]s

soon as the Plaintiff obtains a transcript of Sines deposition, he intends to move the Court to

accept that transcript as evidence.” Dkt. # 57 at 2.

       On April 3, 2020, the Court granted Defendants’ motion for summary judgment and

denied Plaintiff’s motion for partial summary judgment (motion to enjoin compliance and

permit discovery). Dkt. #58. In relevant part, the Court found that the FBI had conducted an

adequate search for records responsive to Plaintiff’s Rich request. Order at 15-19; see also id.

at 6-7. The Court concluded that the FBI’s three-way CRS index searches, which did not

indicate the existence of any responsive records in the FBI files, was reasonably calculated to

locate responsive documents. Order at 17-18. The Court rejected Plaintiff’s arguments that the

FBI should also have conducted searches of the WFO’s “emails, texts, etc.,” the CART, and



                                                6
the Electronic Surveillance Indices (“ELSUR”) database. Order at 17-19. Judgment was

entered on April 6, 2020. Dkt. #59.

       Plaintiff filed the instant motion for reconsideration on May 1, 2020. Dkt. #60.

                                         ARGUMENT

              PLAINTIFF IS NOT ENTITLED TO RECONSIDERATION
               OF THE ORDER AND HIS MOTION MUST BE DENIED

       Plaintiff has failed to show that he is entitled to reconsideration of the portion of the

Order relating to the Rich request.5

A. Standards for Reconsideration

       Notably absent from Plaintiff’s motion is any mention of the legal standards governing

a motion pursuant to Rule 59 of the Federal Rules of Civil Procedure. Rule 59 governs motions

for a new trial or to alter or amend a judgment. Although Plaintiff’s motion does not identify

the specific subsection of Rule 59 that he is invoking, as there was no trial, the only potentially

applicable subsection is Rule 59(e). Rule 59(e) simply provides that a motion to alter or amend

a judgment must be filed no later than 28 days after entry of the judgment.

       The Second Circuit has explained that under Rule 59(e), a district court may alter or

amend a judgment to correct a clear error of law or prevent manifest injustice. 4 Pillar Dynasty

LLC v. New York & Company, Inc., 933 F.3d 202, 216 (2d Cir. 2019) (citation omitted). “A

Rule 59(e) motion ‘may not be used to relitigate old matters, or to raise arguments or present

evidence that could have been raised prior to entry of judgment.’” Id. (quoting Exxon Shipping

Co. v. Baker, 554 U.S. 471, 485 n.5 (2008)). Motions for reconsideration are narrowly


5 Although Plaintiff asks the Court to reconsider the entire Order, his motion does not allude
to, let alone discuss, anything other than Rich request to the FBI. See Dkt. #60 at 1-4.
Accordingly, this opposition is limited to those arguments.
                                               7
construed to ensure the finality of decision and “to prevent the practice of a losing party

examining a decision and then plugging the gaps of a lost motion with additional matters.”

Riverkeeper, Inc. v. Wheeler, 17-CV-4916 (VSB), 2020 WL 1188455, at *2 (S.D.N.Y. Mar.

12, 2020) (citation omitted). It is well established that the decision whether to grant a Rule

59(e) motion is “committed to the sound discretion of the district judge and will not be

overturned on appeal absent an abuse of discretion. McCarthy v. Manson, 714 F.2d 234, 237

(2d Cir. 1983).

B. Plaintiff is Not Entitled to Reconsideration of the Order

       Plaintiff has not met the strict standard for the grant of a motion for reconsideration.

Plaintiff did not argue, let alone demonstrate, that the Court made a clear error of law in

granting summary judgment to Defendants. Nor did Plaintiff show that reconsideration is

required to prevent manifest injustice.

       Plaintiff continues to maintain that the FBI investigated Rich and/or his murder and

that the FBI’s search for records responsive to his Rich request was inadequate. Dkt. #60.

Plaintiff’s motion for reconsideration merely repeats the same arguments concerning

statements by Ms. Sines and the Judicial Watch email chain in his prior submissions to the

Court.6 Compare Dkt. #60 with Dkt. #44 at 1-4, Dkt. #45 at 1-3, and Dkt. #53 at 1-3; see also

Dkt. #32 at 2-4 (asserting that the FBI should have searched the WFO for “emails, texts, etc.,”

contacted the CART, and searched the ELSUR database). The only discernable difference

between Plaintiff’s motion for reconsideration and his prior unsuccessful submissions is that



6 Plaintiff did not seek reconsideration or reargument of the Orders denying his motion to
accept supplemental evidence and motion to permit discovery (Dkt. #44) and his motion for
an evidentiary hearing and in camera review of the Judicial Watch email chain (Dkt. #53).
                                              8
he has included the transcript of Ms. Sines’ deposition rather than paraphrasing her testimony

and purported unsworn statements.7

       In granting summary judgment to Defendants, the Court correctly found that the FBI’s

search using the CRS was reasonably calculated to locate records responsive to Plaintiff’s Rich

request. Order at 18. An agency must show that it conducted an adequate search for responsive

records. See Grand Central Partnership, Inc. v. Cuomo, 166 F.3d 473, 489 (2d Cir. 1999);

Carney v. U.S. Dep’t of Justice, 19 F.3d 807, 812 (2d Cir. 1994). It is well established that “an

agency’s search need not be perfect, but rather need only be reasonable.” Grand Central

Partnership, 166 F.3d at 489 (citation omitted). Adequacy turns on the search method

employed and not whether the search uncovered every document extant. Id. The Second

Circuit has made clear that “a search is not inadequate because it does not identify all

responsive records.” New York Times Co. v. U.S. Dep’t of Justice, 756 F.3d 100, 124 (2d Cir.

2014); see also Adamowicz v. Internal Revenue Service, 402 F. Appx. 648, 651 (2d Cir. 2010)

(“an agency need not show that its search uncovered every extant responsive document”);

Garcia v. U.S. Dep’t of Justice, Office of Information and Privacy, 181 F. Supp. 2d 356, 368

(S.D.N.Y. 2002) (A search is reasonable and adequate even if it fails to produce all relevant

material). “An agency is not expected to take extraordinary measures to find the requested

records, nor is it obligated to search every record system or use all possible variants of a

particular name or search term.” Zhao v. U.S. Dep’t of State, 320 F. Supp. 3d 505, 509


7 Plaintiff appended as Exhibit 1 (Dkt. #60-1) what appears to be a transcript of the videotaped
deposition of Deborah Sines on March 20, 2020, taken in an unrelated action, Edward
Butowsky v. David Fofenflik, et al., Civil Action No. 4:18-CV-00442-ALM (E.D. Tex.). Prior
to her retirement in April 2018, Ms. Sines was an Assistant U.S. Attorney in the Office of the
United States Attorney for the District of Columbia and was a prosecutor assigned to the Seth
Rich murder case. Dkt. #61-1 at 5; see id. at 10, 77, 80.
                                               9
(E.D.N.Y. 2018) (internal quotation marks and citation omitted), aff’d 776 F. Appx. 733 (2d

Cir. 2019).

       In finding that the FBI’s search was reasonable, the Court considered and correctly

rejected Plaintiff’s arguments that the FBI should have required the WFO to search “emails,

texts, etc.,” contact the CART, and search the ELSUR database. Order at 17-19. As the Court

recognized, the CRS searches would have identified any responsive CART records. Order at

18; see Defs. 56.1 ¶ 32; Hardy Decl. n.6. Further, any emails about an investigation involving

Rich would have been indexed and located through the CRS searches. Order at 18; see Hardy

Decl. ¶ 24. Regarding the ELSUR database, the Court correctly held that the FBI was not

required to search every database. Order at 19. The Court recognized that the agency was

required only to show that its search efforts were reasonable and did not need to “knock down

every search design advanced by every requester.” Id. (quoting DiBacco v. U.S. Army, 795

F.3d 178, 192 (D.D.C. 2015)). Indeed, other courts have rejected other FOIA requesters’

arguments that the FBI’s searches were inadequate when the agency searched the

comprehensive CRS but did not search the ELSUR. See, e.g., Passmore v. Dep’t of Justice,

245 F. Supp. 3d 191, 200 (D.D.C. 2017); Light v. Dep’t of Justice, 968 F. Supp. 2d 11, 24

(D.D.C. 2013).

       Nothing in Plaintiff’s motion for reconsideration demonstrates a clear error of law.

Indeed, Plaintiff’s arguments appear to be “factual” in nature. Plaintiff argues, based on

isolated excerpts from Ms. Sines’ deposition testimony, that the FBI should not have relied on

“flawed index systems” and “Mr. Hardy’s testimony – i.e., that Mr. Rich’s name would appear

in the vaunted index systems if an investigation pertained to him – is clearly false.” Dkt. #60



                                              10
at 2.8 Plaintiff also asserts that the Judicial Watch email chain shows that the FBI was

investigating something pertaining to Rich and, therefore, the FBI should have searched the

WFO for records responsive to his FOIA request. Dkt. #60 at 3-4. As discussed below,

Plaintiff’s arguments are unavailing.

       1. Ms. Sines’s Statements Fail to Show that the FBI’s Search Was Inadequate

       Plaintiff asserts that based on Ms. Sines’s deposition testimony, the Court should

require the FBI to search for “records from the agent who interviewed her on behalf of the

special counsel” and for “emails she exchanged with the FBI.” Dkt. #60 n.2. In three bullet

points Plaintiff identifies the portions of Ms. Sines’s testimony that he maintains show that the

FBI had responsive records of an investigation relating to Rich. Dkt. #60 at 2. However, none

of them support Plaintiff’s argument that the FBI did not conduct an adequate search for

responsive records in September 2017.

       First, the possible existence of a form recording Ms. Sines’ interview with Special

Counsel Robert Mueller’s office is immaterial -- as opposed to “particularly significant” -- to

the issue of whether the FBI conducted a reasonable search in response to Plaintiff’s FOIA

request. See Dkt. #60 at 2. Perhaps intentionally, Plaintiff ignores the operative dates. The FBI

conducted its search and responded to Plaintiff’s FOIA request in September 2017. Hardy

Decl. ¶¶ 6, 19-21 and Ex. B; see Defs. 56.1 ¶¶ 23-34; FAC ¶ 11. Ms. Sines testified that she

spoke with someone in Special Counsel Mueller’s office in March or April 2018. Dkt. #60-1

at 30. Thus, any FBI record relating to that meeting would not have existed and, consequently,


8  Plaintiff’s use of the term “Mr. Hardy’s testimony” appears to refer to Mr. Hardy’s
declarations that were submitted in support of Defendant’s motion for summary judgment. Mr.
Hardy has not testified in this action. In addition, it appears that Plaintiff’s reference to “the
vaunted index systems” is intended to mean the CRS.
                                               11
could not have been located when the FBI conducted its search six or seven months earlier in

September 2017. Records created after the cut-off date for an agency’s search are not deemed

to be responsive to the FOIA request. See Hardway v. Central Intelligence Agency, Civil

Action No. 17-1433 (TJK), 2020 WL 1905065, at *7 (D.D.C. Apr. 18, 2020). The “cut-off

date” for records responsive to a FOIA request ordinarily is the date that the agency

commences its search. See New York Times Co., 756 F.3d at 124 (“the November 3, 2011

cutoff date was reasonable as the date on which the search was commenced”); Fox News

Network, LLC v. U.S. Dep’t of the Treasury, 739 F. Supp. 2d 515, 536 (S.D.N.Y. 2010) (stating

that “courts have consistently held that an agency may limit its FOIA search to records created

on or before the date of the commencement of the search” and collecting cases); McClanahan

v. U.S. Dep’t of Justice, 204 Fed. Supp. 3d 30, 47 (D.D.C. 2016) (“a date-of-search cut-off has

routinely been found to be reasonable, even if the agency performed subsequent searches”).

Thus, the FBI was under no obligation to continue searching for records created after its search

and response to Plaintiff in September 2017.

       Second, Plaintiff cites to purported testimony by Ms. Sines that after Rich’s death, the

FBI investigated attempts to hack into his electronic accounts and examined his computer. Dkt.

#60 at 2 (citing Dkt. #61-1 at 37-39). However, that was not Ms. Sines’ testimony. When asked

if the FBI conducted an analysis or investigation of Rich’s computer, Ms. Sines responded that

she was “not allowed to answer” and that she was “not allowed to say that the FBI or anybody

else looked at Seth’s computers.” Dkt. #61-1 at 33, 34, 57; see also id. at 36-37 (“not supposed




                                               12
to answer” whether or not Rich’s computer was examined by the FBI), 52 and 57 (not

authorized to say what the MPD did or whether it had assistance from other agencies).9

       Finally, Plaintiff points to Ms. Sines’s statement that she communicated with FBI

personnel via email about the Rich case. Dkt. #60 at 2 (citing Dkt. #61-1 at 35). However,

Sines clarified that, except for one FBI agent who was not in the WFO, her only written

communication was with FBI personnel assigned to Special Counsel Mueller. Dkt. #61-1 at

35-36. Ms. Sines also stated that she did not exchange written communications with the CART.

Dkt. #61-1 at 35.

       Thus, there is nothing in Ms. Sines’s testimony to support Plaintiff’s argument that the

FBI should have had conducted a search of the WFO’s “emails, texts, etc.” (or the CART)

before responding to Plaintiff’s FOIA request in September 2017.

       2. The Judicial Watch Email Chain Did Not Show That the FBI’s Search
          Was Inadequate

       Plaintiff also maintains that the Judicial Watch email chain shows that the FBI has

unreasonably refused to search for emails in the WFO because another email requester, who

was seeking all communications between FBI official Peter Strzok and FBI attorney Lisa Page,

received an email chain forwarded to them, Subject: Seth Rich dated August 10, 2016, that

originated in the WFO Office of Public Affairs. Dkt. #60 at 3-4. This argument is simply a

repetition of Plaintiff’s unsuccessful motion for evidentiary hearing and in camera review



9 Ms. Sines made clear that the DOJ had instructed her that she was not authorized to make
any statements in violation of the law enforcement privilege about case investigatory steps she
took while an Assistant U.S. Attorney. Dkt. #61-1 at 20-21; see also id. at 75. She was not
authorized to say to whom she had talked in the intelligence or law enforcement communities.
Id. at 23. Ms. Sines also stated that it was wrong for her to have talked to a reporter. Id. at 21-
22.
                                                13
(Dkt. #53); Plaintiff expressly “adopts that motion herein by reference.” Dkt. #60 at 3. Plaintiff

incorrectly asserts that the Court made no reference to the Judicial Watch email chain in the

Order and asks the Court to address its relevance. Id. This argument utterly ignores that in

granting Defendants’ summary judgment motion (and denying Plaintiff’s motion to enjoin

compliance and permit discovery), the Court unmistakably held

       Even if there were responsive CART records or WFO records that were not
       identified in the FBI’s search, the fact that the initial searches did not locate
       these documents does not support a finding of bad faith, as the FBI is not
       required to locate every responsive document in existence in order for a search
       to be considered reasonable. Conti v. U.S. Dep’t of Homeland Sec., No. 12 CV
       5827, 2014 WL 1274517, at *15 (S.D.N.Y. Marc. 24, 2014) (“[M]any courts
       have rejected the argument that the discovery of additional documents or later
       discovery of missing files renders a search unreasonable or conducted in bad
       faith.”); Taggart v. Office of the Inspector Gen., No. 10 Civ. 5447, 2011 WL
       13128214 (S.D.NY. Sept. 22, 2011), aff’d sub nom. Taggart v. Office of
       Inspector Gen. (OIG), 530 F. App’x 17 (2d Cir. 2013), at *8 (“[A] reviewing
       court must consider ‘whether the search was reasonably calculated to discover
       the requested documents, not whether it actually uncovered every document
       extant.’”) (quoting Grand Cent. P’Ship, 166 F.3d at 489). In any event, other
       than plaintiff’s conclusory statements, there is no record evidence that the FBI
       has acted in bad faith in this matter.

Dkt. #58 at 18-19 n.16.10 Thus, the Court did consider that there may have been potentially

responsive WFO records that the FBI did not locate and, nonetheless, concluded that the FBI

conducted an adequate search.

       Moreover, the Judicial Watch email chain does not even support Plaintiff’s claim that

the FBI “was investigating something pertaining to Seth Rich.” Dkt. #60 at 4. The initiating

email from the WFO Public Affairs staff simply stated that



10Plaintiff also disregarded the fact that when the Court considered and denied his motion for
an evidentiary hearing and in camera review by Order dated February 12, 2020, it
acknowledged that Plaintiff believed he should have been given the Judicial Watch email
chain. Dkt. #56 at 7.
                                               14
       . . . Various news outlets are reporting today that Julian Assange suggested
       during a recent overseas interview that DNC Staffer, Seth Rich was a Wikileaks
       source, and may have been killed because he leaked DNC e-mails to his
       organization, and that Wikileak’s was offering $20,000 for information
       regarding Rich’s death last month. Based on this news, we anticipate additional
       press coverage on this matter. I hear that you are in a class today; however, when
       you have a moment, can you please give me a call to discuss what involvement
       the Bureau has in the investigation.

Dkt. #61-2 at 125. Nothing in the text of this email says that the FBI was conducting an

investigation relating to Rich. Significantly, the recipient of the email responded, “I’m aware

of this reporting from earlier this week but not any specific involvement in any related case.”

Id. (emphasis added). Nevertheless, from this email chain, Plaintiff extrapolates that the RIDS,

which was unaware of this stray email and which had been informed by the WFO that it was

not investigating or assisting with the investigation of Rich’s murder, should have required the

WFO to conduct a search of its emails in September 2017. There simply was no reasonable

basis for the RIDS to conclude that any responsive records would be found in the WFO. See

Hardy Decl. ¶ 24.

       In conclusion, the Court correctly found that the FBI demonstrated that it conducted an

adequate search using methods calculated to locate responsive records. Plaintiff has not shown

that he is entitled to reconsideration of the Order to correct a clear error of law or prevent

manifest injustice.




                                              15
                                     CONCLUSION

      For the foregoing reasons, Plaintiff’s motion for reconsideration should be denied.

Dated: Brooklyn, New York
       May 21, 2020
                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 UNITED STATES ATTORNEY
                                                 Eastern District of New York
                                                 Attorney for Defendants
                                                 271-A Cadman Plaza East, 7th Floor
                                                 Brooklyn, New York 112101
                                                 (718) 254-6026
                                                 kathleen.mahoney@usdoj.gov

s/Kathleen A. Mahoney
KATHLEEN A. MAHONEY
Assistant U.S. Attorney
    (Of Counsel)




                                            16
